Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment dated 6/4/21 have been entered. Claims 1-9 and 11-15 are currently pending and active. Claim 10 stands withdrawn as a non-elected invention. Claim 1 has been amended. Claims 14 and 15 have been newly added.
The rejection below has been updated to reflect Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2008/0220274) in view of Nakaya et al. (WO 2014/1927708, with US 2016/0107428 as the English-language equivalent).
Regarding claims 1-4, 11, 14, and 15, Cohen teaches an acrylic/olefin laminate (Cohen para 1, 18) where the laminate comprises, in order, a first layer (layer I) of an impact-modified alkyl (meth)acrylates (composition A) (Cohen para 10, 13), preferably methyl methacrylate (Cohen para 21), a second tie layer (layer II) of an olefin-acrylic copolymer (composition B, a modified polyolefin) (Cohen para 11, 14, 25), and finally, a thermoplastic polyolefin (resin) substrate (Cohen para 15, 27). The impact modifier of the first layer comprises rubber acrylic core-shell particles (Cohen para 22)
Cohen is silent with respect to the methyl methacrylate having an elongation at break of 20% or more and to the particle size of the core-shell particles being 0.08 µm to 0.3 µm.
Cohen and Nakaya are related in the field of multilayer (meth)acrylate films with impact modifiers. Nakaya teaches an acrylate matrix for an impact modified acrylate film of a methyl methacrylate with a mass-average molecular weight of 10,000-300,000 to render a film with good stretch, formability, and breakage behavior (Nakaya para 65, 66, 70). It would be obvious to one of ordinary skill in the art to modify the methyl methacrylate polymer of Cohen to possess a mass-average molecular weight ranging from 10,000-300,000 as taught by Nakaya because this would provide for a film with good stretch, formability, and breakage behavior. While Nakaya does not explicitly state that the elongation at break is 20% or more, as the methyl methacrylate layer of Cohen in view of Nakaya is the same preferred material, at the same mass-average molecular weight as utilized by Applicant, see Applicant’s as-filed specification at paragraphs 39-40, it would be expected to possess the same properties as claimed, such as an elongation at break of greater than 20%. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Nakaya further teaches that acrylic-core shell particles in a size of 0.01-0.5 µm, in particular 0.08-0.3 µm, provide the acrylic layer with improved film formability (Nakaya para 51, 60). It would further be obvious to one of ordinary skill in the art to control the size of the acrylic core-shell particles of Cohen to be within 0.08-0.3 µm as taught by Nakaya because this would improve the film’s formability.
Regarding claim 6, Cohen in view of Nakaya teaches an acrylic/olefin laminate as above for claim 1. Cohen further illustrates that the total film thickness is about 5 mil (~127 µm) (Cohen para 37-38) and thus has a thickness greater than 10 µm and less than 500 µm. 
Regarding claim 12, Cohen in view of Nakaya teaches an acrylic/olefin laminate as above for claim 1. Cohen further teaches that the resultant laminate has improved abrasion and chemical resistance (Cohen para 8) and may thus be considered a ‘protective’ film.
Regarding claim 13, Cohen in view of Nakaya teaches an acrylic/olefin laminate as above for claim 1. Cohen further teaches that the resultant laminate may be applied to additional substrates (Cohen para 30) and thus may be considered an ‘overlay’ film.

Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Nakaya as above for claim 1, and further in view of Hagihara et al. (WO 2015/098647, with US 20160329522 as the English-language equivalent).
Regarding claim 5, Cohen in view of Nakaya teaches an acrylic/olefin laminate as above for claim 1. Cohen further teaches that that the olefin-acrylate copolymer of the tie layer may contain additives (Cohen para 25).
Cohen in view of Nakaya is silent with respect to the additives present including tackifiers.
Cohen in view of Nakaya and Hagihara are related in the field of multi-layer films comprising (meth)acrylic polymers and/or olefin polymers. Hagihara teaches including a tackifier (Hagihara para 96) in an olefin resin layer(s) (Hagihara para 58-59) so as to be able to 
Regarding claim 7, Cohen in view of Nakaya teaches an acrylic/olefin laminate as above for claim 1. Cohen further teaches that that the olefin-acrylate copolymer of the tie layer may contain additives (Cohen para 25).
While Cohen in view of Nakaya contemplates the laminate being or having ‘clear’ layer(s), Cohen is silent with respect to the specific light transmittance at 370 nm being 1% or less.
Cohen in view of Nakaya and Hagihara are related in the field of multi-layer films comprising (meth)acrylic polymers and/or olefin polymers. Hagihara teaches including ultraviolet absorbers (Hagihara para 39-40) in olefin resin layer(s) (Hagihara para 58-59) such that the transmittance at 370 nm becomes 1% or less thus allowing for sufficient absorption of ultraviolet light and improving light resistance and resistance to deterioration from UV light (Hagihara para 39-40). It would be obvious to one of ordinary skill in the art to modify the olefin-acrylate tie layer of Cohen in view of Nakaya to include an ultraviolet absorbent such that the absorption at 370 nm is less than 1% as taught by Hagihara because this would provide the film of Cohen with improved light resistance and resistance to deterioration from UV light.
Regarding claim 8, Cohen in view of Nakaya teaches an acrylic/olefin laminate as above for claim 1.
While Cohen in view of Nakaya contemplates the laminate being or having ‘clear’ layer(s), Cohen is silent with respect to the total light transmittance being 90% or more.
Cohen in view of Nakaya and Hagihara are related in the field of multi-layer films comprising (meth)acrylic polymers and/or olefin polymers. Hagihara teaches that an acrylic and/or olefin polymer layer (Hagihara para 51) should have a total light transmittance at 420 nm of 90% or more) to achieve excellent colorlessness and transparency (Hagihara para 39, 42). It would be obvious to one of ordinary skill in the art to have the ‘clarity’ of the laminate of Cohen in view of Nakaya reach 90% or greater at 420 nm as taught by Hagihara because this would provide the olefin-acrylic layer of Cohen with an acrylic/olefin layer with excellent colorlessness and transparency.
Regarding claim 9, Cohen in view of Nakaya and Hagihara teaches an acrylic and olefin-acrylic laminate with the claimed layer compounds, structures, thicknesses, and properties as above. It would therefore be expected that Cohen in view of Nakaya and Hagihara would have substantially the same tensile modulus as claimed. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.

Response to Arguments
Applicant's arguments filed 6/4/21 have been fully considered but they are not persuasive. 
Applicant argues on page 4 that the Cohen reference does not teach the newly amended elongation at break. The Examiner agrees, but notes that a new rejection over Cohen in view of Nakaya has been issued.
Applicant argues on page 5 that Hagihara does not cure the alleged deficiencies of Cohen, specifically the newly amended elongation at break. The Examiner again notes that the Nakaya reference has been added to address this.
Applicant argues on pages 5-6 that the claimed invention has unexpected results over the prior art of record, pointing to specific compositions and blends within the instant Examples which have unexpectedly improved peel resistance when the elongation at break is greater than 20%.
The Examiner respectfully notes that a showing of unexpected results requires that the claims and the proffered data be commensurate in scope. However, the provided data is not commensurate in scope at least because Applicant’s acrylic resins A-1 through A-6 are specific resins, with specific amounts of rubber particles, but the claim is drawn to a generic acrylic and the amount of rubber particles is not in the independent claim. Please see MPEP 716.02(d).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/FRANK J VINEIS/            Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                            
/L.B.F/            Examiner, Art Unit 1781                                                                                                                                                                                            	9/10/21